 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     GILDA RYAN and PAUL RYAN, et al.              Case No. 3:21-cv-1076-LAB-KSC
11
                 Plaintiffs,                       ORDER OF DISMISSAL WITH
12                                                 LEAVE TO AMEND [Dkt. 1]
13         v.
14
     COUNTY OF IMPERIAL, et al.
15
16                  Defendants.
17
18
19         Plaintiffs Gilda and Paul Ryan, purporting to bring suit on behalf of their minor
20   children and themselves, filed their Complaint in this case on June 4, 2021. The
21   Complaint consists of 380 numbered paragraphs and 90 claims, spread across
22   145 pages. In other words, it’s not the “short and plain statement” that a pleading
23   must be. Fed. R. Civ. P. 8(a)(1).
24         Nor can Gilda and Paul Ryan bring suit on behalf of their minor children.
25   There’s no indication that either parent is an attorney, and courts in the Ninth
26   Circuit don’t permit non-attorney parents to bring suit on behalf of their children.
27   Johns v. County of San Diego, 114 F.3d 874, 876-77 (9th Cir. 1997) (“It goes
28   without saying that it is not in the interest of minors . . . that they be represented

                                                                       3:21cv1076-LAB-KSC
 1   by non-attorneys. Where they have claims that require adjudication, they are
 2   entitled to trained legal assistance so their rights may be fully protected.”)
 3         The Court DISMISSES the Complaint WITHOUT PREJUDICE AND WITH
 4   LEAVE TO AMEND for failure to set forth a short and plain statement of the
 5   Plaintiffs’ claims and because it purports to bring claims on behalf of individuals
 6   who can’t represent themselves but aren’t represented by counsel. Any amended
 7   pleading should be no longer than 30 pages and must be filed no later than
 8   September 14, 2021. Any claims on behalf of the Ryans’ minor children must be
 9   filed by those children’s counsel.
10
11         IT IS SO ORDERED.
12
13   DATED: July 14, 2021                       ________________________________
                                                Hon. Larry Alan Burns
14                                              United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      3:20cv1076-LAB-KSC
